


Exhibit 10.275

 

EXECUTION VERSION

 

PLEDGE AND SECURITY AGREEMENT

(Tenants)

 

This PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is made this 28th day of
December, 2012, between ADCARE OPERATIONS, LLC, an Georgia limited liability
company (“Grantor”), and KEYBANK NATIONAL ASSOCIATION, a national banking
association, as lender (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Secured Loan Agreement dated as of even date
herewith (as amended, restated, supplemented or otherwise modified from time to
time, including all schedules thereto, the “Loan Agreement”) among Lender,
Woodland Hills HC Property Holdings, LLC, Northridge HC&R Property Holdings,
LLC, APH&R Property Holdings, LLC, Woodland Hills HC Nursing, LLC, Northridge
HC&R Nursing, LLC, and APH&R Nursing, LLC (collectively, the “Borrower”), Lender
is willing to make certain financial accommodations available to Borrower from
time to time pursuant to the terms and conditions thereof, and

 

WHEREAS, in order to induce Lender to make financial accommodations to Borrower
as provided for in the Loan Agreement, Grantor has agreed to grant a continuing
security interest in and to the Collateral (as hereinafter defined) in order to
secure the prompt and complete payment, observance and performance of (a) the
obligations of Grantor arising from this Agreement and that certain Payment
Guaranty from Grantor in favor of Lender of even date herewith (as may be
amended, restated, supplemented or otherwise modified from time to time (the
“Guaranty”) (including, without limitation, any interest, fees or expenses that
accrue after the filing of an insolvency proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any insolvency
proceeding), plus (b) the “Obligations” as defined in the Loan Agreement, plus
(c) reasonable attorneys fees actually incurred and expenses if the obligations
represented thereunder are collected by law, through an attorney-at-law, or
under advice therefrom (clauses (a), (b) and (c) being hereinafter referred to
as the “Secured Obligations”), by the granting of the security interests
contemplated by this Agreement, and

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Defined Terms. All capitalized terms
used herein (including, without limitation, in the preamble and recitals hereof)
without definition shall have the meanings ascribed thereto in the Loan
Agreement.  In addition to those terms defined elsewhere in this Agreement, as
used in this Agreement, the following terms shall have the following meanings:

 

(a)                                 “Equity Interests” means all limited
liability company membership interests of Grantor or other equivalents
(regardless of how designated) of or in each Pledged Company, whether voting or
nonvoting, or any other “equity security” (as such term is defined in Rule 3a
11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange

 

--------------------------------------------------------------------------------


 

Commission under the Securities Exchange Act of 1934) in such Pledged Company,
and all warrants, options, purchase rights, conversion or exchange rights,
voting rights, calls or claims of any character of Grantor with respect to such
Pledged Company.

 

(b)                                 “Event of Default” as used in this Agreement
means an “Event of Default as defined in the Loan Agreement.

 

(c)                                  “Investment Related Property” means
(i) investment property (as that term is defined in the UCC) owned by Grantor
with respect to the Pledged Companies, and (ii) all of the following regardless
of whether classified as investment property under the UCC: all Pledged
Interests and all rights of Grantor under the Pledged Operating Agreements.

 

(d)                                 “Pledged Companies” means, each Person
listed on Schedule 1 hereto as a “Pledged Company”.

 

(e)                                  “Pledged Interests” means all of Grantor’s
right, title and interest in and to all of the Equity Interests now or hereafter
owned by Grantor, regardless of class or designation, in each of the Pledged
Companies, and all substitutions therefor and replacements thereof, all proceeds
thereof and all rights relating thereto, including, without limitation, any
certificates representing the Equity Interests, the right to request after the
occurrence and during the continuation of an Event of Default that such Equity
Interests be registered in the name of Lender or any of its nominees, the right
to receive any certificates representing any of the Equity Interests and the
right to require that such certificates be delivered to Lender together with
undated powers or assignments of investment securities with respect thereto,
duly endorsed in blank by Grantor, all warrants, options, share appreciation
rights and other rights, contractual or otherwise, in respect thereof and of all
dividends, distributions of income, profits, surplus, or other compensation by
way of income or liquidating distributions, in cash or in kind, and cash,
instruments, and other property hereafter from time to time received,
receivable, or otherwise distributed in respect of or in addition to, in
substitution of, on account of, or in exchange for any or all of the Equity
Interests.

 

(f)                                   “Pledged Operating Agreement” means the
limited liability company operating agreement of each Pledged Company.

 

(g)                                  “UCC” shall mean the Uniform Commercial
Code as the same may, from time to time, be enacted and in effect in the State
of Ohio provided, that to the extent that the UCC is used to define any term
herein and such term is defined differently in different Articles or Divisions
of the UCC, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of Ohio the term “UCC” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

2

--------------------------------------------------------------------------------


 

2.                                      Grant of Security.  Grantor hereby
unconditionally grants, assigns and pledges to Lender, a continuing security
interest (hereinafter referred to as the “Security Interest”), in Grantor’s
right, title, and interest in and to the following, whether now owned or
hereafter acquired or arising and wherever located (the “Collateral”):

 

(a)                                 all of Grantor’s books and records
indicating, summarizing, or evidencing the Investment Related Property
(“Books”);

 

(b)                                 all of Grantor’s Investment Related
Property;

 

(c)                                  all of the proceeds of any of the
foregoing, money, or other tangible or intangible property resulting from the
sale, or other disposition of any of the foregoing, the portion thereof or
interest therein, and the proceeds thereof, (the “Proceeds”).  Without limiting
the generality of the foregoing, the term “Proceeds” includes whatever is
receivable or received when Investment Related Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes, without limitation, proceeds of any
indemnity or guaranty payable to Grantor or Lender from time to time with
respect to any of the Investment Related Property.

 

3.                                      Security for Obligations.  This
Agreement and the Security Interest created hereby secures the payment and
performance of all the Secured Obligations, whether now existing or arising
hereafter.  Without limiting the generality of the foregoing, this Agreement
secures the payment of all amounts which constitute part of the Secured
Obligations and would be owed by Grantor, to Lender, but for the fact that they
are unenforceable or not allowable due to the existence of any insolvency
proceeding involving Grantor.

 

4.                                      Grantor Remain Liable.  Anything herein
to the contrary notwithstanding, (a) Grantor shall remain liable under and in
accordance with the contracts and agreements included in the Collateral to those
parties to whom Grantor has contracted, including, without limitation, the
Pledged Operating Agreements, to perform all of the duties and obligations of
Grantor thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Lender of any of the rights hereunder shall not
release Grantor from any of its duties or obligations under such contracts and
agreements included in the Collateral, and (c) Lender shall not have any
obligation or liability under such contracts and agreements included in the
Collateral by reason of this Agreement, nor shall Lender be obligated to perform
any of the obligations or duties of Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder; provided, however,
that if following an Event of Default Lender becomes the owner of the
Collateral, Lender shall thenceforth be responsible for complying with such
duties as may arise thereafter under the Pledged Operating Agreements as are to
be performed by the member owning such Collateral.  Until an Event of Default
shall occur and be continuing, except as otherwise provided in this Agreement,
the Loan Agreement, or other Loan Documents, Grantor shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of its business, subject to and upon the terms hereof and of the
Loan Agreement and the other Loan Documents.  Without limiting the generality of
the foregoing, it is the intention of the parties hereto that so long as no
Event of Default then exists and notwithstanding anything to the contrary
contained in this Agreement, the Loan Agreement or any other Loan Document:
(a) Grantor may receive (and make request for if

 

3

--------------------------------------------------------------------------------


 

not timely paid) and retain all fees, distributions, returns of capital, member
loan repayments and other payments payable to Grantor under the Pledged
Operating Agreements on account of or with respect to the Equity Interests or
otherwise payable to Grantor under the terms and conditions thereof as and when
the same may become due or available for distribution and (b) record and
beneficial ownership of the Pledged Interests, including, without limitation,
all voting, consensual, and dividend rights, shall remain in Grantor.  Following
the occurrence of an Event of Default Lender shall notify Grantor of Lender’s
exercise of voting, consensual, and/or dividend rights with respect to the
Pledged Interests pursuant to Section 13 hereof.

 

5.                                      Representations and Warranties.  Grantor
hereby represents and warrants as follows:

 

(a)                                 The exact legal name of Grantor is set forth
on the signature page of this Agreement.

 

(b)                                 This Agreement creates a valid security
interest in the Collateral of Grantor, to the extent a security interest therein
can be created under the UCC, securing the payment of the Secured Obligations. 
Except to the extent a security interest in the Collateral cannot be perfected
by the filing of a financing statement under the UCC, all filings and other
actions necessary or desirable to perfect and protect such security interest
have been duly taken or will have been taken upon the filing of the financing
statement listing Grantor as a debtor, and Lender, as secured party, in the
office of the Secretary of State of Ohio (“Ohio SOS”).  Upon the making of such
filing, Lender shall have a first priority perfected security interest in the
Collateral of Grantor to the extent such security interest can be perfected by
the filing of a financing statement.

 

(c)                                  Except for the Security Interest created
hereby, Grantor is and will at all times be the sole holder of record and the
legal and beneficial owner, free and clear of all liens and encumbrances other
than Permitted Exceptions, of the Pledged Interests indicated on Schedule 1.  In
addition: (i) all of the Pledged Interests are duly authorized and validly
issued and all required capital contributions by Grantor have been made, and
there are no outstanding obligations of Grantor to make additional capital
contributions to such Pledged Companies, and the Pledged Interests constitute or
will constitute the percentage of the issued and outstanding Equity Interests of
the Pledged Companies of Grantor identified on Schedule 1 hereto; (ii) Grantor
has the right and requisite authority to pledge, the Investment Related Property
pledged by Grantor to Lender as provided herein; (iii) all actions necessary or
desirable to create, perfect, establish the first priority of, or otherwise
protect, Lender’s liens in the Investment Related Property, and the proceeds
thereof, have been duly taken, (A) upon the execution and delivery of this
Agreement; (B) upon the taking of possession by Lender of any certificates
constituting the Pledged Interests, to the extent such Pledged Interests are
represented by certificates, together with undated powers endorsed in blank by
Grantor; and (C) upon the filing of the financing statement in the Ohio SOS with
respect to the Pledged Interests of Grantor that are not represented by
certificates; and (iv) if and to the extent that any Pledged Interests are
represented by certificates, Grantor has delivered to and deposited with Lender
(or, with respect to any Pledged Interests created after the date hereof, will
deliver and deposit in accordance with Sections 6(a) and 8 hereof) all
certificates representing the Pledged Interests owned by Grantor, and undated
powers endorsed in blank with respect to such certificates.

 

4

--------------------------------------------------------------------------------


 

(d)                                 No consent, approval, authorization, or
other order or other action by, and no notice to or filing with, any
governmental authority or any other Person is required (i) for the grant of a
Security Interest by Grantor in and to the Collateral pursuant to this Agreement
or for the execution, delivery, or performance of this Agreement by Grantor, or
(ii) for the exercise by Lender the voting or other rights provided for in this
Agreement with respect to the Investment Related Property or the remedies in
respect of the Collateral pursuant to this Agreement, except as may be required
in connection with such disposition of Investment Related Property by laws
affecting the offering and sale of securities generally.

 

6.                                      Covenants.  Grantor, covenants and
agrees with Lender that from and after the date of this Agreement and until the
date of termination of this Agreement in accordance with Section 20 hereof:

 

(a)                                 Possession of Collateral.  In the event that
any Collateral, including proceeds, is evidenced by or consists of Investment
Related Property, and if and to the extent that perfection or priority of
Lender’s Security Interest is dependent on or enhanced by possession, Grantor,
immediately upon the request of Lender and in accordance with Section 8 hereof,
shall execute such other documents as shall be requested by Lender or, if
applicable, endorse and deliver physical possession of such Investment Related
Property to Lender, together with such undated powers endorsed in blank as shall
be requested by Lender;

 

(b)                                 Investment Related Property.

 

(i)                                     Grantor shall promptly deliver to Lender
a copy of each notice or other communication received by it from any Pledged
Company or its manager in respect of any Pledged Interests;

 

(ii)                                  Grantor shall not make or consent to any
amendment or other modification or waiver with respect to any Pledged Interests,
or any Pledged Operating Agreement or enter into any agreement or permit to
exist any restriction with respect to any Pledged Interests other than pursuant
to the Loan Documents without Lender’s consent;

 

(iii)                               Grantor agrees that it will cooperate with
Lender in obtaining all necessary approvals and making all necessary filings
under federal, state, local, or foreign law in connection with the Security
Interest on the Investment Related Property or any sale or transfer thereof;

 

(iv)                              As to all limited liability company interests
issued to Grantor under the Pledged Operating Agreements, Grantor hereby
represents, warrants and covenants that the Pledged Interests issued pursuant to
such agreement (A) are not and shall not be dealt in or traded on securities
exchanges or in securities markets, (B) do not and will not constitute
investment company securities, and (C) are not and will not be held by Grantor
(as shown on Schedule 1) in a securities account.  In addition, neither the
Pledged Operating Agreements, nor any other agreements governing any of the
Pledged Interests issued under the Pledged Operating Agreements provide or shall
provide that such Pledged Interests are securities governed by Article 8 of the
Uniform Commercial Code as in effect in any relevant jurisdiction and that none
of the articles of organization, the Pledged Operating Agreements, and the other
agreements

 

5

--------------------------------------------------------------------------------


 

governing any of the uncertificated Pledged Interests provide that such Pledged
Interests may be certificated, in each case unless such certificates and
accompanying powers endorsed in blank are delivered to Lender in accordance with
Section 5(c) above; and

 

(v)                                 Anything herein to the contrary
notwithstanding, Grantor shall, for so long as it shall remain a member under
any Pledged Operating Agreement, remain liable under such Pledged Operating
Agreement, to observe and perform all of the conditions and obligations to be
observed and performed by Grantor thereunder, all in accordance with and
pursuant to the terms and provisions thereof.

 

(c)                                  Transfers and Other Liens.  So long as this
Agreement remains in effect, Grantor shall not (i) create or incur or suffer to
be created or incurred or to exist any lien, encumbrance, mortgage, pledge,
negative pledge, charge, restriction or other security interest of any kind upon
any of the Collateral whether now owned or hereafter acquired, or upon the
income or profits therefrom (other than such restrictions on transferability of
the Collateral as set forth in the Pledged Operating Agreements); (ii) sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, any of the Collateral, (iii) create or permit to exist
any lien or encumbrance upon or with respect to any of the Collateral of Grantor
except for Permitted Exceptions, or (iv) transfer any of the Collateral or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors.  The inclusion of Proceeds in the Collateral
shall not be deemed to constitute Lender’s consent to any sale or other
disposition of any of the Collateral except as expressly permitted in this
Agreement or the other Loan Documents.

 

7.                                      Relation to Loan Agreement.  In the
event of any conflict between any provision in this Agreement and a provision in
the Loan Agreement, such provision of the Loan Agreement shall control.

 

8.                                      Further Assurances.

 

(a)                                 Grantor agrees that from time to time, at
its own expense, Grantor will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that Lender may reasonably request, in order to perfect and protect any Security
Interest granted or purported to be granted hereby or to enable Lender to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.

 

(b)                                 Grantor authorizes the filing of such
financing or continuation statements, or amendments thereto, and Grantor will
execute and deliver to Lender such other instruments or notices, as may be
necessary or as Lender may reasonably request, in order to perfect and preserve
the Security Interest granted or purported to be granted hereby.

 

(c)                                  Grantor also hereby ratifies its
authorization for Lender to have filed in any jurisdiction any financing
statements filed prior to the date hereof.

 

(d)                                 Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in

 

6

--------------------------------------------------------------------------------


 

connection with this Agreement without the prior written consent of Lender,
subject to Grantor’s rights under Section 9-509(d)(2) of the UCC.

 

9.                                      Lender Appointed Attorney-in-Fact. 
Grantor hereby irrevocably appoints Lender its attorney-in-fact, with full
authority in the place and stead of Grantor and in the name of Grantor or
otherwise, at such time as an Event of Default has occurred and is continuing
under the Loan Agreement, to take any action and to execute any instrument which
Lender may reasonably deem necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation:  to file any claims or take any
action or institute any proceedings which Lender may deem necessary or desirable
for the collection of any of the Collateral of Grantor or otherwise to enforce
the rights of Lender with respect to any of the Collateral.

 

To the extent permitted by law, Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

10.                               Lender May Perform.  If Grantor fails to
perform any agreement contained herein, Lender may itself perform, or cause
performance of, such agreement, and the reasonable expenses of Lender incurred
in connection therewith shall be payable, by Grantor.

 

11.                               Lender’s Duties.  The powers conferred on
Lender hereunder are solely to protect Lender’s interest in the Collateral, and
shall not impose any duty upon Lender to exercise any such powers.  Except for
the safe custody of any Collateral in its actual possession and the accounting
for moneys actually received by it hereunder, Lender shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral.  Lender
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its actual possession if such Collateral is
accorded treatment substantially equal to that which Lender accords its own
property.

 

12.                               Disposition of Pledged Interests by Lender. 
None of the Pledged Interests existing as of the date of this Agreement are, and
none of the Pledged Interests hereafter acquired on the date of acquisition
thereof will be, registered or qualified under the various federal or state
securities laws of the United States and disposition thereof after an Event of
Default may be restricted to one or more private (instead of public) sales in
view of the lack of such registration. Grantor understands that in connection
with such disposition, Lender may approach only a restricted number of potential
purchasers and further understands that a sale under such circumstances may
yield a lower price for the Pledged Interests than if the Pledged Interests were
registered and qualified pursuant to federal and state securities laws and sold
on the open market.  Grantor, therefore, agrees that:  (a) if Lender shall,
pursuant to the terms of this Agreement, sell or cause the Pledged Interests or
any portion thereof to be sold at a private sale, Lender shall have the right to
rely upon the advice and opinion of any nationally recognized brokerage or
investment firm (but shall not be obligated to seek such advice and the failure
to do so shall not be considered in determining the commercial reasonableness of
such action) as to the best manner in which to offer the Pledged Interest for
sale and as to the best price reasonably obtainable at the private sale thereof;
and (b) such reliance shall be conclusive evidence that Lender has handled the
disposition in a commercially reasonable manner.

 

7

--------------------------------------------------------------------------------

 

13.                               Voting Rights.

 

(a)                                 Upon the occurrence and during the
continuation of an Event of Default, (i) Lender may, at its option, and with
five (5) Business Days prior notice to Grantor, and in addition to all rights
and remedies available to Lender under any other agreement, at law, in equity,
or otherwise, exercise all voting rights, and all other ownership or consensual
rights in respect of the Pledged Interests owned by Grantor, but under no
circumstances is Lender obligated by the terms of this Agreement to exercise
such rights, and (ii) if Lender duly exercises its right to vote any of such
Pledged Interests, Grantor hereby appoints Lender, as Grantor’s true and lawful
attorney-in-fact and IRREVOCABLE PROXY, to vote such Pledged Interests in any
manner Lender deems advisable for or against all matters submitted or which may
be submitted to a vote of shareholders, partners or members, as the case may
be.  The power-of-attorney granted hereby is coupled with an interest and shall
be irrevocable.

 

(b)                                 For so long as Grantor shall have the right
to vote the Pledged Interests owned by it, Grantor covenants and agrees that it
will not, without the prior written consent of Lender, vote or take any
consensual action with respect to such Pledged Interests which would materially
adversely affect the rights of Lender, or the value of the Pledged Interests.

 

14.                               Remedies.  Upon the occurrence and during the
continuance of an Event of Default:

 

(a)                                 Lender may exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein, in the
other Loan Documents, or otherwise available to it, all the rights and remedies
of a secured party on default under the UCC or any other applicable law. 
Without limiting the generality of the foregoing, Grantor expressly agrees that,
in any such event, Lender without demand of performance or other demand,
advertisement or notice of any kind (except a notice specified below of time and
place of public or private sale) to or upon Grantor or any other Person (all and
each of which demands, advertisements and notices are hereby expressly waived to
the maximum extent permitted by the UCC or any other applicable law), may take
immediate possession of all or any portion of the Collateral and without notice
except as specified below, sell the Collateral or any part thereof in one or
more components at public or private sale, at any of Lender’s offices or
elsewhere, for cash, on credit, and upon such other terms as Lender may deem
commercially reasonable.  Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten (10) days notice to Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification and specifically such notice shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the UCC.  Lender shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given.  Lender may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(b)                                 Any cash held by Lender as Collateral and
all cash proceeds received by Lender in respect of any sale of, collection from
or other realization upon all or any part of the Collateral shall be applied
against the Secured Obligations in the order set forth in the Loan

 

8

--------------------------------------------------------------------------------


 

Agreement.  In the event the proceeds of Collateral are insufficient to satisfy
all of the Secured Obligations in full, Grantor shall remain liable for any such
deficiency.

 

(c)                                  Grantor hereby acknowledges that the
Secured Obligations arose out of a commercial transaction, and agrees that if an
Event of Default shall occur, if and to the extent that either of the following
remedies applies to the Collateral under applicable law, Lender shall have the
right to an immediate writ of possession without notice of a hearing, the right
to the appointment of a receiver for the Collateral, and Grantor hereby consents
to such rights and such appointment and hereby waives any objection Grantor may
have thereto or the right to have a bond or other security posted by Lender.

 

15.                               Remedies Cumulative.  Each right, power, and
remedy of Lender as provided for in this Agreement or in the other Loan
Documents or now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement or in the other
Loan Documents or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Lender, of any one
or more of such rights, powers, or remedies shall not preclude the simultaneous
or later exercise by Lender of any or all such other rights, powers, or
remedies.

 

16.                               Intentionally Omitted

 

17.                               Indemnity and Expenses.

 

(a)                                 Grantor agrees to indemnify Lender from and
against all claims, lawsuits and liabilities (including reasonable attorneys
fees) growing out of or resulting from this Agreement (including, without
limitation, enforcement of this Agreement) or any other Loan Document to which
Grantor is a party, except claims, losses or liabilities resulting from the
gross negligence or willful misconduct of the party seeking indemnification as
determined by a final non-appealable order of a court of competent
jurisdiction.  This provision shall survive the termination of this Agreement
and the Loan Agreement and the repayment of the Secured Obligations.

 

(b)                                 Grantor shall, upon demand, pay to Lender
all expenses which Lender may incur in connection with (i) the administration of
this Agreement, (ii) the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the other Loan
Documents, (iii) the exercise or enforcement of any of the rights of Lender
hereunder or (iv) the failure by Grantor to perform or observe any of the
provisions hereof.

 

18.                               Merger, Amendments; Etc.  THIS WRITTEN
AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.  No waiver of any provision of this
Agreement, and no consent to any departure by Grantor herefrom, shall in any
event be effective unless the same shall be in writing and signed by

 

9

--------------------------------------------------------------------------------


 

Lender, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.  No amendment of any
provision of this Agreement shall be effective unless the same shall be in
writing and signed by Lender and Grantor.

 

19.                               Addresses for Notices.  All notices and other
communications provided for hereunder shall be given in the form and manner and
delivered to Lender at its address specified in the Loan Agreement, and to
Grantor at the address specified in the Loan Agreement for Borrower or, as to
any party, at such other address as shall be designated by such party in a
written notice to the other party, all of which to be given in accordance with a
method for giving notice as prescribed in the Loan Agreement.

 

20.                               Continuing Security Interest: Assignments
under Loan Agreement.  This Agreement shall create a continuing security
interest in the Collateral and shall (a) remain in full force and effect until
the Obligations have been paid in full in cash in accordance with the provisions
of the Loan Agreement, (b) be binding upon Grantor, and its successors and
assigns, and (c) inure to the benefit of, and be enforceable by, Lender, and its
successors, transferees and assigns.  Without limiting the generality of the
foregoing clause (c), Lender may, in accordance with the provisions of the Loan
Agreement, assign or otherwise transfer all or any portion of its rights and
obligations under the Loan Agreement to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to Lender herein or otherwise.  Upon payment in full in cash of the Obligations
in accordance with the provisions of the Loan Agreement and the expiration or
termination of the Loan, the Security Interest granted hereby shall
automatically terminate without further action or documentation required and
this Agreement all rights to the Collateral shall revert to Grantor or any other
Person entitled thereto.  At such time, Lender will authorize the filing of
appropriate termination statements to terminate such Security Interests.  No
transfer or renewal, extension, assignment, or termination of this Agreement or
of the Loan Agreement, any other Loan Document, or any other instrument or
document executed and delivered by Grantor to Lender nor any additional Loans or
other loans made by Lender to Borrower, nor the taking of further security, nor
the retaking or re-delivery of the Collateral to Grantor, by Lender, nor any
other act of Lender shall release Grantor from any obligation, except a release
or discharge executed in writing by Lender in accordance with the provisions of
the Loan Agreement.  Lender shall not by any act, delay, omission or otherwise,
be deemed to have waived any of its rights or remedies hereunder, unless such
waiver is in writing and signed by Lender and then only to the extent therein
set forth.  A waiver by Lender of any right or remedy on any occasion shall not
be construed as a bar to the exercise of any such right or remedy which Lender
would otherwise have had on any other occasion.

 

21.                               GOVERNING LAW; CONSENT TO JURISDICTION AND
SERVICE.

 

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF OHIO
AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW).  GRANTOR AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF OHIO OR

 

10

--------------------------------------------------------------------------------


 

ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION
OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON
GRANTOR BY MAIL AT THE ADDRESS SPECIFIED IN §19 HEREIN.  GRANTOR HEREBY WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR
ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

22.                               Intentionally Omitted.

 

23.                               Miscellaneous.

 

(a)                                 This Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Agreement. 
Delivery of an executed counterpart of this Agreement by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Agreement but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability, and binding effect of this Agreement.

 

(b)                                 Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

(c)                                  Headings used in this Agreement are for
convenience only and shall not be used in connection with the interpretation of
any provision hereof.

 

(d)                                 The pronouns used herein shall include, when
appropriate, either gender or both singular and plural, and the grammatical
construction of sentences shall conform thereto.

 

[EXECUTION ON FOLLOWING PAGE]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers under seal, as of the day and year
first above written.

 

GRANTOR:

ADCARE OPERATIONS, LLC, an Georgia limited

 

liability company

 

 

 

 

 

By:

/s/ Boyd P. Gentry

 

Name:

Boyd P. Gentry

 

Title:

Manager

 

[Signatures continued on following page]

 

ADCARE OPCO PLEDGE & SECURITY AGREEMENT

Tenants

 

--------------------------------------------------------------------------------


 

LENDER:

KEYBANK NATIONAL ASSOCIATION, as

 

Lender

 

 

 

 

 

By:

/s/ [Illegible]

 

Name:

 

 

Title:

 

 

ADCARE OPCO PLEDGE & SECURITY AGREEMENT

Tenants

 

--------------------------------------------------------------------------------


 

Each Pledged Company hereby acknowledges the execution of, and agrees to be
bound by, the applicable provisions of the foregoing Pledge and Security
Agreement and consents to the pledge, assignment, hypothecation, transfer and
grant to Lender of a first priority security interest in the Pledged Interests,
including any and all voting rights associated therewith as set forth herein.
Each Pledged Company hereby agrees to reflect the foregoing assignment in its
company records.

 

PLEDGED COMPANIES:

 

 

WOODLAND HILLS HC NURSING, LLC, a

 

Georgia limited liability company

 

 

 

By:

/s/ Boyd P. Gentry

 

Name:

Boyd P. Gentry

 

Title:

Manager

 

 

 

NORTHRIDGE HC&R NURSING, LLC, a

 

Georgia limited liability company

 

 

 

By:

/s/ Boyd P. Gentry

 

Name:

Boyd P. Gentry

 

Title:

Manager

 

 

 

APH&R NURSING, LLC, a Georgia limited liability

 

company

 

 

 

By:

/s/ Boyd P. Gentry

 

Name:

Boyd P. Gentry

 

Title:

Manager

 

ADCARE OPCO PLEDGE & SECURITY AGREEMENT

 

--------------------------------------------------------------------------------
